Title: Elizabeth Smith Shaw to Mary Smith Cranch, 21 April 1793
From: Shaw, Elizabeth Smith
To: Cranch, Mary Smith


My Dear Sister—
Haverhill April 21st 1793
I have been exceedingly grieved at hearing of our dear Sister Adams’s Illness— She was so well in the winter, that I hoped she would have escaped any inconvenience from the return of the fever & ague— When it gets such fast hold of a Constitution, it appears to be a very formidable Disorder, & is attended with very disagreeable Consequences— I have heard she was growing better, & hope by this time, she is enjoying a confirmed state of health— It must give her great Satisfaction to find that her Daughter, & Family have once more escaped the dangers of the Sea, & have arrived safe at New-york— The early return of the Vice President to his Family, must be to her, an additional Source of pleasure— But the Commotions which are taking place in almost every part of the world, will (I fear) make it necessary for the Congress to meet again very soon— Perhaps it will not be possible for the active Genius of America to sit still, & be a silent spectator of those great Events; filling their Coffers, & making their own advantage of the Follies, & Vices of Mankind— But whether we are involved in the War, or not, I know we must suffer, at lest Individuals must— The price of Articles have risen a quarter higher in the course of the last week— Indeed the price of the necessarys of Life, have been very high through the whole of the last year, & those whose maintanence is fixed to a stated Sum, must severely feel it—
Have you my Sisters put on any external marks of mourning for the unfortunate Lewis to whom America is so much indebted— I am sure you could not read the fate of his unhappy Family without tender regret— It was his misfortune, & seems to be his only crime that he was born, & a King at this particular period of time— Had he have lived in some former age, he might have been idolized, & buried with his ancestors— His virtue, his benevolence, his condescendsion & Lenity was the Cause which effected his Death— The french Nation verified the old Proverb, “Give an Inch, & they will take an Ell—[”] They felt the advantages arising from a greater degree of Knowledge, & Liberty than their Fathers had possessed, but had not virtue enough to sustain, & make a wise use of it— They thought they could not obtain too much of so great a Good— They precipitately made vast strides, & the pendilum of Power has vibrated with such voilence, as has thrown them into such Scenes of horror, & confusion as we now see them— Lewis the 16th. like Charles the 1st. has suffered for wishing to preserve inviolate, those Laws, which there own Subjects had made— unhappily for them, the Temper & spirit of the People was changed, but the Laws were the same— Thus may the greatest Monarchs fall, & their dust mingle with the lowest of their Vassals—

“This is the state of Man: to day he puts forth
The tender leaves of Hope; tomorrow blossoms,
And bears his blushing honours thick upon him;
The third day comes a frost, a killing frost,
And when he thinks, good easy man, full surely
His Greatness aripening, nips his root.”

Every day we are taught by some Occurrence, or other on what an uncertain tenor, we hold every earthly Enjoyment, & the vanity of building, on less than an immortal basis—
My dear Brother Cranch (I presume) views these political Commotions, with the Eye of a Christian Phylosopher,—as a prelude, & introductory of much greater Events in the moral word— I often wish to hear him converse—
I never wished to read History more in my Life, than now— It was always a Source of Entertainment & Instruction to me— But my dear Sister you must pity me, for my Eyes are so weak, that I fear sometimes I shall be blind— I can read but a few moments before my sight is gone, & it makes me sick, & dizzey— Thanks to my good Angel, that induced me to lay up a Stock in early life, which (though small indeed) I would not exchange for Gold— I think I should be miserable without it—
Your Son (my Sister) is indeed very dear to me— He is just such a Friend as every one wants near them— I think he is exceedingly like his Father— He made every body love, & respect him—
This letter layed last week because I did not love to send it by the Post— I intended to have added more, but Col Hurd is waiting, so I must bid my dear Sister adieu—
E Shaw—
